DETAILED ACTION
	This Office Action is in responsive to Applicant’s Amendments filed on 3/12/2021. Claims 1-2, 7-10, 13 and 21-26 are pending for examination. Claims 1 and 21 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the abstract contains implicit languages such as ".  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-10, 13 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,271,261 in view of Bayer et al. (U.S. Patent 6,311,190 hereinafter Bayer). See the chart below for detail analysis.
Instant Application
Patent 8,271,261
 
Claims 1, 21: A computer implemented method for proxy voting, comprising: 
Claims 1, 14: A computer implemented method for proxy voting, comprising: 
Patent 8,271,261 may not explicitly disclose message token and language-specific key while Byer teaches message token (cookie field) and language-specific key (LangID) (Bayer (col. 14 line 60-65)). It would have been obvious for one of ordinary skill in the art 
identifying, by the computer, that a user has entered a website for proxy voting, wherein the user is a voting entity empowered to cast votes via the website
entering a website for proxy voting, wherein the website is entered by a user and wherein the user is a voting entity empowered to cast votes via the website; 

wherein the first interpretation is associated with a first language-specific key
storing data indicative of at least a first word in a first language; 

storing, by the computer, a second representation of the at least one text element in a second language, wherein the second interpretation is associated with a second language-specific key
storing data indicative of at least the first word in a second language, wherein the second language is different from the first language; 

determining, by the computer, when to display at least a portion of the website in the first language or the second language
determining whether to display data to the user of the website in the first language or the second language; 

instructing, by the computer, based on the at least one message token and the first language-specific key, to incorporate the first interpretation of the at least one text element in the first language into the graphical element of the website when it has been determined to display at least the portion of the website in the first language;
incorporating the stored data indicative of the first word in the first language into a graphical user interface element if it had been determined to display data to the user of the website in the first language; 

instructing, by the computer, based on the at least one message token and the second language-specific key, to incorporate the second interpretation of the at least one text element in the second language into the graphical element of the website when it has been determined to display at least the portion of the website in the second language;
incorporating the stored data indicative of the first word in the second language into a graphical user interface element if it had been determined to display data to the user of the website in the second language; 


displaying to the user of the website the data indicative of the first word in the first language as incorporated into the graphical user interface element if it had been determined to display data to the user of the website in the first language; and  

 
displaying to the user of the website the data indicative of the first word in the second language as incorporated into the graphical user interface element if it had been determined to display data to the user of the website in the second language; 

storing, by the computer, at least one message token indicative of at least at least one text element to be incorporated into at least one graphical user interface element of a website for proxy voting
 

wherein information associated with the graphical user interface element comprises at least one of meeting information, agenda information and ballot information.
wherein information associated with the graphical user interface element comprises at least one of meeting information, agenda information and ballot information.

Claims 2, 7-10, 13 and 22-26
Claims 2-13 and 15-20



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 7-9, 13 and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayer et al. (U.S. Patent 6,311,190 hereinafter Bayer) in view of Goci (United States Patent Publication No. 2003/0195798 hereinafter Goci).
	As Claim 1, Bayer teaches a computer implemented method for proxy voting, comprising: 
storing (Bayer (col. 2 line 167), storing in a database), by the computer (Bayer (col. 2 line 38-39), programmed computer system), at least one message token indicative of at least at least one text element to be incorporated into at least one graphical user interface element of a website for proxy voting (Bayer (col. 14 line 60-65), message token such as Cookie field of the User Table contains the preferred language of the voter)
storing, by the computer, a first interpretation of the at least one text element in a first language, wherein the first interpretation is associated with a first language-specific key (Bayer (Bayer (col. 6 line 66-col. 7 line 17, col. 15 line 4-15), language-specific key (LangID) is used to determine the display language of the page)
storing, by the computer, a second representation of the at least one text element in a second language, wherein the second interpretation is associated with a second language-specific key (Bayer (Bayer (col. 6 line 66-col. 7 line 17, col. 15 line 4-15), language-specific key (LangID) is used to determine the display language of the page. There are plurality of languages);
identifying, by the computer, that a user has entered a website for proxy voting, wherein the user is a voting entity empowered to cast votes via the website (Bayer (col. 7 line 21-26), system records for each voter the current or last transaction);
determining, by the computer, when to display at least a portion of the website in the first language or the second language (Bayer (col. 15 line 4-15 and col. 16 line 6-8), plurality of languages are supported by the system. Page language is selected based on the LangID parameter); 
	instructing, by the computer, based on the at least one message token (Bayer (col. 14 line 60-65), Cookie field of the User Table contains the preferred language of the voter) and the first language-specific key (Bayer (Bayer (col. 6 line 66-col. 7 line 17, col. 15 line 4-15), language-specific key (LangID) is used to determine the display language of the page. There are plurality of languages), to incorporate the first interpretation of the at least one text element in the first language into the graphical element of the website when it has been determined to display at least the portion of the website in the first language (Bayer (col. 15 line 4-15 and col. 16 line 6-8), plurality of languages are supported by the system. Page language is selected based on the LangID parameter);
	instructing, by the computer, based on the at least one message token (Bayer (col. 14 line 60-65), Cookie field of the User Table contains the preferred language of the voter) and the second language-specific key (Bayer (Bayer (col. 6 line 66-col. 7 line 17, col. 15 line 4-15), language-specific key (LangID) is used to determine the display language of the page. There are plurality of languages), to incorporate the second interpretation of the at least one text element in the second language into the graphical element of the website when it has been determined to display at least the portion of the website in the second language (Bayer (col. 15 line 4-15 and col. 16 line 6-8, col. 6 line 40-46), plurality of languages are supported by the system. Page language is selected based on the LangID parameter. Exemplary languages are French and English);
	Bayer may not explicitly disclose while Goci teaches
	wherein the graphical user interface element is associated with at least one of meeting information, agenda information or ballot information (Goci (¶0029 line 1-3), graphical user interface element is associated with a ballot)
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Bayer’s user interface with Goci’s ballot user interface in order to provide “a robust interface for electronic voting system which reduces errors, builds voter confidence in electronic voting, and reduces the time it takes to complete a ballot” (Goci (¶0005))

As Claim 2, besides Claim 1, Bayer in view of Goci teaches wherein the graphical user interface element is selected from the group consisting of: (a) a text label for a text entry box; (b) a text label for a drop-down list box; (c) a text label for a drop-down combo box; (d) a text label associated with a column of a table; (e) a text label associated with a row of a table; (f) a text label for a radio button; (g) a text 30 label for a check box; (h) a caption for a tab element; and (i) a caption for a command button (Goci (¶0021 line 1-3, fig. 8), multiple options and explanations are displayed in fig. 8.).


As Claim 7, besides Claim 1, Bayer in view of Goci teaches wherein the determination of when to display at least the portion of the website in the first language or the second language is based on receiving a selection made by the user (Goci (¶0048 line 6-8, fig. 5), user selects language in fig. 5. The subsequence instructions are display in the selected language.). 

As Claim 8, besides Claim 1, Bayer in view of Goci teaches wherein the determination of when to display at least the portion of the website in the first language or the second language is based on receiving a selection made by the user each time the user logs-on to the website (Goci (¶0048 line 6-8, fig. 5), user selects language in fig. 5. The subsequence instructions are display in the selected language. Based on the selected first languages, information is displayed in a first language. Language selection screen is displayed every time the user initiate a vote.).

As Claim 9, besides Claim 1, Bayer in view of Goci may not explicitly disclose wherein the determination of when to display at least the portion of the website in the first language or the second language is based on receiving a selection made by the user once and is then stored (Bayer (col. 14 line 61-65), user selected language is stored in LangID field of user cookie).

As Claim 13, besides Claim 1, Bayer in view of Goci teaches wherein the steps are carried out in the order recited (Goci (¶0048 line 6-8, fig. 5), user selects language in fig. 5. The subsequence instructions are display in the selected language. The process is the same order as in the independent claim.).

As Claim 21, Claim 21 is similar to Claim 1 and rejected for the same rationale(s).
As Claim 22, Claim 22 is similar to Claim 2 and rejected for the same rationale(s).
As Claim 23, Claim 23 is similar to Claim 7 and rejected for the same rationale(s).
As Claim 24, Claim 24 is similar to Claim 8 and rejected for the same rationale(s).
As Claim 25, Claim 25 is similar to Claim 9 and rejected for the same rationale(s).

Claim 10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bayer in view of Goci in further view of McClure et al. (United States Patent 6,250,548 hereinafter McClure).
As Claim 10, besides Claim 9, Bayer in view of Goci may not explicitly disclose subsequent changing of user language while McClure teaches wherein the determination of whether to display data to the 30 user of the website in the first language or the second language is subsequently changed by the user (Mcclure (col. 37 line 39-44), user interface is displayed in a language, user can choose another language.). It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Goci in view of Rodriguez in further view of Onischuk’s language with McClure’s user selected language in order to “improve election system [to make it] easy to use both for the voters and for election officials having little training” (McClure (col. 3 line 42-44)).

As Claim 26, Claim 26 is similar to Claim 10 and rejected for the same rationale(s).
Response to Amendment
Objection to the Specification:
	Abstract is still being objected for using implied language such as “this may be done”.
Double Patenting:
	Terminal Disclaimer related to U.S. Patent 7,953,589 is approved on 3/12/2021.
	Claims 1-2, 7-10, 13 and 21-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,271,261 in view of Bayer et al. (U.S. Patent 6,311,190 hereinafter Bayer).
Rejections under 35 U.S.C. §103:
	As Claim 1, Applicant argues that Goci does not disclose amended limitation(s) in independent Claims (last paragraph of page 10 in the remarks).
	Applicant’s argument are moot because new reference Bayer teaches the limitation(s).
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142